Slidell, C. J.
,The Convention did not amend the Constitution of 1845', but framed a new Constitution. By the express terms of Art. 142, the Constitution of 1852 was to supersede the Constitution adopted in 1845. The natural consequence would seem to be that the Government which existed under, and by virtue of this old Constitution, would be simultaneously superseded. But, as time was necessary for the organization of a new Government under the new Constitution, and as great inconvenience would result from the interregnum which would otherwise occur between the displacement of the old Government, and the organization of the new, to prevent this inconvenience the Article 144 was framed. The desired object was secured by the simple expedient of continuing the old officers in service, until the new Government should be organized and the,new officers enter into office. Such I understand to be the true spirit and meaning of the schedule.
I find it impossible to reconcile the pretensions of the defendant, with the emphatic words “ and no longer," which are used in Article 144. If it was intended, as he argues, that the old incumbents were to hold until the expiration of their respective terms of office, those words would be mere surplusage. For no doubt could arise but that they could be ousted at the expiration of their terms, by new appointments.
The construction claimed by the plaintiff is strengthened by a reference to Constitutions of our sister States, which he has cited. Some of them exhibit express reservations in favor of antecedent officers, continuing them in office during their unexpired terms, or until some stated day, reservations which would have been surplusage, because implied, if the defendant’s argument be sound. In our Constitution no such express reservation is found. The officers, executive, judicial and military, are to perform their duties “ until the organization of the Government under this Constitution, and the entering into office of the new officers to be appointed under said Government, and no longer." The last words seem to have been used out of abundant diligence and caution, to exclude implication and shut out just such a discussion as is raised by the defendant.
I think the judgment should be affirmed.